Citation Nr: 0700431	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  02-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for hypertension.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for an eye disorder.

3.  Entitlement to a claim for service connection for 
residuals of a stroke.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which declined the veteran's 
application seeking to reopen previous denied claims of 
entitlement to service connection for hypertension and an eye 
disorder.  This determination also denied the veteran 
entitlement to service connection for residuals of a stroke. 


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in February 1960.  The veteran was notified of this 
determination in April 1960 and did not appeal.

2.  The additional evidence received since the February 1960 
RO decision, while to some extent new, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Evidence submitted since the final August 1960 Board 
decision denying service connection for an eye disorder, 
while to some extent new, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  Notwithstanding medical data on file evidencing a history 
of a cerebrovascular accident in July 1998, competent 
evidence of a nexus between this disorder and the veteran's 
period of service or any event thereof is lacking.


CONCLUSIONS OF LAW

1.  The evidence received since the February 1960 RO decision 
that denied service for hypertension is not new and material 
and the claim for that benefit is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (prior to 
August 29, 2001), 20.302 (2006).

2.  The evidence received since the August 1960 Board 
decision that denied service for an eye disorder not new and 
material and the claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(prior to August 29, 2001), 20.1100, 20.1104, 20.1105 (2006).

3.  Residuals of a stroke were not incurred in or aggravated 
by military service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and September 
2004; rating decisions in August 2001 and November 2001; and 
a statement of the case in November 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Here, the Board notes that a VA medical 
examination of the veteran is not necessary to the 
adjudication of these claims because the evidence of record 
does not indicate that the claimed residuals of a stroke 
disability may be associated with established event, injury, 
or disease in service or with another service-connected 
disability and because the other claims are not reopened.  
See 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Whether new and material evidence has been submitted in order 
to reopen claims for entitlement to service connection for 
hypertension and an eye disorder

The veteran seeks service connection for hypertension and an 
eye disorder.  In support of his claims, the veteran states 
that he was in perfect health when entering the service and 
developed high blood pressure and an eye disorder as a result 
of his military service.

The Board notes that while the RO found in its February 2006 
supplemental statement of the case that new and material 
evidence had been submitted to reopen the claims for 
hypertension and an eye disorder, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In a February 1960 rating decision, the RO denied entitlement 
to service connection for high blood pressure on the basis 
that the veteran's then diagnosed benign hypertension 
preexisted service and was not aggravated thereby.  The 
veteran and his representative were notified of this decision 
and did not appeal.  In an August 1960 decision, the Board 
denied the veteran's claim for service connection for an eye 
disorder, characterized as exophoria with headaches and 
double vision, on the basis that an eye disorder clearly and 
unmistakably existed prior to service, rebutting the 
presumption of soundness.  The Board found that the 
preexisting eye disorder was not aggravated by service.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1105.  In view of the 
above, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claims for hypertension and 
an eye disorder.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, the criteria of 
38 C.F.R. § 3.156 determine whether a finally denied claim 
can be reopened under 38 U.S.C.A. § 5108 (West 2002).

The veteran's application to reopen his claims was received 
by VA on August 3, 2001.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001).  
The Board notes, as an aside, that the definition of "new and 
material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001.  
Therefore, that amendment does not apply to the instant case 
because the claim to reopen was received before that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2005).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Initially, the Board notes changes in the regulations 
governing the presumption of aggravation.  Currently, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
held that 38 U.S.C.A. §§ 1110, 1131 provide compensation for 
disability incurred during wartime and peacetime service and 
a presumption of soundness upon entrance into service, except 
as to disorders noted at that time, under 38 U.S.C.A. §§ 
1111, 1132.  The Court held that it may be overcome only 
'where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 
1111); see VAOGCPREC 3- 2003 (July 16, 2003), 69 Fed. Reg. 
25178 (2004).

Therefore, as a preliminary issue the Board must discuss 
whether these recent changes in the regulations have any 
impact on the prior decisions as the final and determinative 
adjudication of the veteran's claims.  As previously stated, 
the new regulation states that where a defect was not noted 
at the time of enlistment, VA must demonstrate by clear and 
unmistakable evidence that the disease or injury existed 
prior to service and that it was not aggravated by service.  
Additionally, as a general matter, in circumstances wherein a 
change in law provides a new basis for entitlement to a 
benefit sought for which a claim has previously denied (i.e., 
through the liberalization of the requirements for 
entitlement to that benefit), the veteran may obtain de novo 
review of that prior decision without having to meet the "new 
and material" evidence requirement.  Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994).  In the present case, this would 
mean that the Board would adjudicate the issues of service 
connection for hypertension and an eye disorder without the 
veteran having to present "new and material" evidence.

However, in Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 
1998), the Circuit Court determined that the change in the 
evidentiary presumption requiring VA to clearly rebut the 
presumption of soundness, including establishing the absence 
of in-service aggravation under 38 C.F.R. § 3.306(b), was a 
procedural rule, not a substantive change in law.  See also 
Hicks v. West, 12 Vet. App. 86, 91 (1998).  The Circuit Court 
based its conclusion on the fact that the modification did 
not create a new cause of action since a new basis of 
entitlement was not created.  For similar reasons, any change 
in law manifested by the new aforementioned regulations is 
procedural and not substantive in nature, as there is not new 
cause of action created.  Therefore, the veteran cannot 
circumvent the "new and material" requirements.

The evidence considered at the time of the RO rating decision 
in February 1960 and the August 1960 Board decision included 
service medical records, private treatment records, and the 
report of a VA examination in March 1960 as well as 
statements from the veteran.

Evidence received since the above decisions include a report 
of a VA examination in July 2001; several statements from 
service colleagues; a February 2002 dermatopathology report; 
private treatment records from the Athens Limestone Hospital 
dated between August 1965 and October 1967; treatment records 
associated with the veteran's hospitalization at the Walker 
Baptist Medical Center in July 1998; private treatment 
records compiled between April 1992 and April 2005 and 
received from various physicians; and Department of Defense 
medical records dated between August 1951 and March 1986.

The Board finds that this evidence is new as it was not 
previously submitted to the RO.  However, the fact that the 
veteran has hypertension and a history of exotropia with 
double vision was previously known and is not in question.  
The Board finds that the new evidence does not relate to any 
unestablished facts necessary to substantiate the claims, 
namely, that the veteran's current hypertension and eye 
disorder, to the extent it currently exist, was aggravated or 
caused by service.  This an issue turns on medical evidence.  
38 U.S.C.A. § 1111, 1132, 38 C.F.R. §§ 3.304(b), 3.306.  
While the new evidence includes medical records showing 
diagnoses of hypertension and a history of an eye disorder, 
it does not include a competent medical opinion connecting 
the current conditions to service or aggravation by service.  
Moreover, no medical professional has specifically related 
the veteran's hypertension or any existing eye disorder to 
service, or found that hypertension or any existing eye 
disorder was aggravated by service.  Thus, the Board finds 
that the new evidence is not so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.  
Therefore, this new evidence is cumulative of the evidence 
submitted prior to the prior determinations by the RO in 
February 1960 and by the Board in its August 1960 decision.  
The evidence demonstrates the current existence of the 
claimed disabilities, but does not address when those 
disabilities first manifested or whether they were aggravated 
in service.

The Board notes that the veteran has asserted his 
hypertension and eye disorder are related to service.  
However, he made the same argument at the time of the 1960 
determinations by the RO and the Board.  Therefore, his 
current allegations cannot provide a basis to reopen the 
claim for service connection for these disorders.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence).  Additionally, his statements alone would 
not be competent to reopen the claim for service connection.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  Lastly, with respect to 
two recently received lay statements from service colleagues 
of the veteran essentially to the effect that the veteran 
demonstrated high blood pressure in service, the Board notes 
that this fact was known and considered by the RO in his 
February 1960 determination.  Consequently, it can not serve 
as new and material evidence such as to reopen the previously 
denied claim 

Accordingly, the Board finds that the evidence received 
subsequent to the RO's decision in February 1960 denying 
service connection for hypertension and the Board's decision 
in August 1960 denying service connection for an eye disorder 
is not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the veteran's claim 
for service connection for these conditions.  38 U.S.C.A. 
§ 5108.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service connection for residuals of a stroke.

The veteran contends in statements on file that he has 
residuals of a stroke in 1998 as a result of hypertension 
present during his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as organic heart disease, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 
 
Here, the veteran does not contend and the medical records do 
not otherwise show that the veteran sustained a stroke or any 
residuals of a stroke in service.
 
The post service evidence shows that the veteran has been 
noted by VA and private physicians to have had a stroke in 
July 1998.  When evaluated by Dr. V.K. in July 2004 for 
adenocarcinoma of the prostate, this history was recorded, as 
well as, the notation that there was radiographic evidence of 
disease with no clinical deficit.
 
The onset of the veteran's cerebrovascular accident in July 
1998, as indicated above, is too remote in time from the 
veteran's service to support the claim that this condition is 
related to service absent objective evidence to the contrary.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed Cir 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Furthermore, the competent 
medical evidence, while establishing that the veteran 
sustained a stroke many years after service, does not 
demonstrate any relationship between the veteran's stroke and 
the veteran's service or that any stroke manifested within 
one year following the veteran's separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.

Here there is absent from the record competent medical 
evidence linking the veteran's post service stroke to his 
period of service.  Rather it is only the veteran that voices 
an opinion about the relationship between his post service 
stroke and his period of service.  The record does not 
reflect that the veteran has the requisite medical background 
or training so as to render his opinion as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Absent competent evidence of a nexus between the veteran's 
current residuals of a stroke and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed disabilities   In reaching 
this decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims for service 
connection, that statue is not for application in this 
instance.




ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for hypertension, the benefit 
sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an eye disorder, the 
appeal is denied.

Service connection for residuals of a stroke is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


